DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Pub No. 20160379486).

Regarding claim 1
	Taylor teaches 
A method for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion, comprising the following steps: (Taylor 

receiving data signals, which represent: (i) infrastructure sensor data generated by at least one infrastructure sensor, and/or (ii) motor vehicle data generated by at least one source motor vehicle; (“Receiving stations include one and/or more transmitting and/or receivers and or a transponder in each, known as VectorHub Class comm-devices, strategically placed along various roadways... As used herein, roadway locations include... camera feeds from fixed or stationary local highways parks” [45] Infrastructure system includes a connected camera which generates and sends data signals; Fig 2a 208-210 where vehicle data is collected and sent to a server; “The one or more vehicles 102 are equipped with one or more transmitting and receiving that periodically transmit data to the one or more receiving stations 104. The transmitted data includes geographic position data” [180])

receiving safety condition signals, which represent at least one safety condition for safely ascertaining infrastructure data based on the infrastructure sensor data and/or the motor vehicle data; (Fig 2b 304-308 where vehicle data integrity is checked before data is sent to server (Hub has been sent a token and has deemed the token valid/secure); “As shown at block 302, whether there is any initial input to a localized 

checking whether the at least one safety condition is fulfilled; (Fig 2B 304-310 where vehicle data integrity is verified before data is sent to server; “At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187])

ascertaining infrastructure data, based on which it is possible to drive a destination motor vehicle in at least partially automated fashion, based on the infrastructure sensor data and/or the motor vehicle data, as a function of a result of the check as to whether the at least one safety condition is fulfilled; (Fig 2B 310-314 where data is sent to infrastructure and back to vehicles to give travel info after data was deemed safe. Based on sent data, infrastructure recommends driving instructions to the vehicle which can be in an autonomous mode; “As shown at block 302, whether there is any 

generating infrastructure data signals, which represent the ascertained infrastructure data; (Fig 2B 302, 314 where infrastructure (hub) is generating suggested driving data for vehicle; “data is pushed to the OBVIPRO, for system area corrections compared against surrounding vehicular data inputs. Trip variables may then be recalculated” [186] System is generating infrastructure data signals regarding trip data based on the information it has received)

outputting the generated infrastructure data signals. (Fig 2B 312 Where infrastructure (hub) system is sending navigation recommendation; “Navigation recommendation requests are sent to OBVIPRO at block 312.” [187])

Regarding claim 2
Taylor, as shown in the rejection above, disclosed the limitations of claim 3
Taylor further teaches:
where the at least one safety condition is not fulfilled, the ascertaining of infrastructure data includes at least one securing step for ensuring that the infrastructure data may be ascertained safely based on the infrastructure sensor data and/or the motor vehicle data. (“According to one embodiment, test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back… with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]; System has a securing step of ensuring that data collection points are untampered with. When it is found a system has been corrupted, it is taken offline and data is no longer sent through. In this case, a backup system instead is used to maintain data transfer and operation of the system, even when another part of the system is offline. The system has ascertained the infrastructure data based on the corrupted/ non secured infrastructure data)

Regarding claim 3
Taylor, as shown in the rejection above, disclosed the limitations of claim 2
Taylor further teaches:
wherein the at least one securing steps is respectively selected from the following group of securing steps: (i) redundant processing including computing, of the infrastructure sensor data and/or the motor vehicle data, (“with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]; System has redundant systems to maintain data input even when a data stream is corrupted) (ii) diversitary processing of the infrastructure sensor data and/or the motor vehicle data, (“These data composition inspections have pre-defined examination protocols for specific comm-devices; ... If such err exists the next dataset values are examined, if datas encapsulated encrypted key is intact, transmitted data is used for calculations; authenticated component composition of previous digital advice directives are compared for locational anomalies. If err exists, the next positional locational dataset transmission is comparatively overlaid for compositional comparative analysis for datas integrity. Finally data optimization parameters are excited against topography and climatic conditions, human elements, vehicle and drivers ability to navigate with other referenced data, comparative parameters are verified against last data set transmission, if data clears—meaning current data has to pass several pre-configured tests based on previous datasets once clear, data is parsed for computational events, then repeated for next transmission.” [55]; System is comparing the data inputs from multiple systems against each other to ensure the data of each senor is accurate and has not been tampered with, this is the definition of Diversity scheme, which the examiner has interpreted “diversitary processing” to mean.) (iii) checking an operability of a redundant component for processing the infrastructure sensor data and/or the motor vehicle data.

Regarding claim 4
Taylor, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the infrastructure data includes one or several elements selected from the following group of infrastructure data: (i) infrastructure sensor data of an infrastructure environment sensor, (ii) surroundings data, which represent a surroundings of the destination motor vehicle, (iii) weather data, which represent a weather in a surroundings of the destination motor vehicle, (iv) traffic data, which represent a traffic in a surroundings of the destination motor vehicle, (“each central server configured to, (vi) receive and/or transmit encrypted traffic data and/or digital advice directives from the plurality of mobile and/or stationary transmitting and receiving comm-devices over networks infrastructure, (vii) update traffic data in the non shared database” [29]; Infrastructure data includes motor vehicle traffic data which is used in processing of the method) (v) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the destination motor vehicle, (vi) road user  state data, which represent a state of a road user in the surroundings of the destination motor vehicle, (v) a drive specification, which the destination motor vehicle is to follow by driving in at least partially automated fashion, (vi) remote control commands for remote-controlling a lateral and/or longitudinal guidance of the destination motor vehicle, (vii) motor vehicle data.

Regarding claim 5
Taylor, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the motor vehicle data includes an element selected from the following group of motor vehicle data: (i) drive planning data, (Fig 2A 208 where vehicle sensor data is received; “the assimilation of Obvipro incorporates a similar downloadable application … Avics iChipset that receives, transmits and used transponders to verify not only data but also integrity of comm-device from traffic data such as; dimensional mapping locational services displayed on a virtual interface, vehicle disablement that transfer corresponding spatial long/lat coordinates before a safety-critical disablement” (ii) position data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments” [29] System sends back data based on position based on compass data for lane adjustments which needs positional data)(iii) speed data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks, dignitaries and such with destination variations and more recommendations based on computational traffic data” [29]) (iv) environment sensor data of an environment sensor of the source motor vehicle, (v) diagnostic data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks, dignitaries and such with destination variations and more recommendations based on computational traffic data” [29]) (vi) environment model of a surroundings of the source motor vehicle, (vii) route data, (viii) weather data, which represent a weather in a surroundings of the source motor vehicle, (ix) traffic data, which represent a traffic in a surroundings of the source motor vehicle, (x) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the source motor vehicle, (xi) road user state data, which represent a state of a road user in the surroundings of the source motor vehicle.

Regarding claim 6
Taylor, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the at least one safety condition includes an element selected from the following group of safety conditions: (i) existence of a confirmation of the source motor vehicle that the motor vehicle data are safe, (ii) existence of a predefined safety integrity level or automotive safety integrity level of at least the source motor vehicle and the infrastructure, a communication link and/or communication components with respect to overall systems in the source motor vehicle and infrastructure, (iii) existence of a maximum latency of a communication between the source motor vehicle and the infrastructure, (iv) existence of a predetermined computer protection level of a device for performing the  steps of the method, (v) existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method, (vi) existence of a redundancy and/or diversity in predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method, (vii) existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, (viii) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options, (“According to one embodiment, test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back… with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]
(ix) existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for fault analyses and/or measures in the event of misinterpretations, (x) existence of one or multiple fallback scenarios, (xi) existence of a predetermined function, (xii) existence of a predetermined traffic situation, (xiii) existence of a predetermined weather, (xiv) a maximally possible time for a respective implementation and/or execution of a step or of multiple steps of the method, (xv) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method, currently function in a faultless manner.

Regarding claim 7:
As shown in the rejection above, Taylor disclosed the limitations of claim 1.	
Claim 7 recites a device having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.  In addition, Taylor teaches a device for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 with a one or more vehicles 102, one or more receiving 

Regarding claim 8
As shown in the rejection above, Taylor disclosed the limitations of claim 7.
	Taylor further teaches
wherein the device is situated in an infrastructure. (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 … one or more receiving stations 104,” [180] The above system is taking place within a set infrastructure of computers and database servers. The receiving stations are all connected by a network which send data between an infrastructure network which performs the actions of the device claimed of claim 7.)

Regarding claim 9:
As shown in the rejection above, Taylor disclosed the limitations of claim 1.
Claim 7 recites a Non-Transitory Machine Readable storage medium having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.  In addition, Taylor teaches a non-transitory machine-readable storage medium on which is stored a computer program for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 with a one or more vehicles 102, one or more receiving stations” [180] In which the computer holds the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668